Citation Nr: 1017534	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-20 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
posttraumatic stress disorder (PTSD), to include other 
acquired psychiatric disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1974 to August 
1974 and from February 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Additional evidence submitted since the prior final March 
2003 rating decision does not bear directly and substantially 
upon the issue of service connection for PTSD, to include 
other acquired psychiatric disorders.  In addition, it does 
not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim


CONCLUSION OF LAW

Evidence received since the previous final decision in March 
2003, in which the RO denied service connection for PTSD, to 
include other acquired psychiatric disorders, is not new and 
material, and therefore the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In August 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision, June 2007 SOC, January 2008 SSOC, February 2008 
SSOC, June 2008 SSOC, and August 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the August 2006 letter to the 
Veteran.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the August 2006 letter which VA 
sent to the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for PTSD or acquired psychiatric 
disorders.  In this regard, the duty to assist requires that 
in deciding whether a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no new evidence of PTSD or an 
acquired psychiatric disorder that necessitates an 
examination.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination under 
38 C.F.R. § 3.159(c), even considering the low threshold of 
McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f).  With respect to claims for service 
connection for PTSD based upon in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides additional procedural 
safeguards and considerations which must be addressed prior 
to an adjudication of a claim.  The Board finds that the 
notice requirements of 38 C.F.R. § 3.304(f)(3) were fulfilled 
by the RO in April 2003.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).  Therefore, the present 
decision will include other acquired psychiatric disorders in 
addition to PTSD.

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A March 2003 rating 
decision denied service connection for PTSD.  The Veteran did 
not appeal that rating action, and it therefore became final.  
In March 2006 he filed a request to reopen his claim for 
service connection for PTSD.

Summarizing the evidence of record at the time of the March 
2003 rating decision, the service personnel records from the 
Veteran's period of active service in 1974 show that he had 
basic training for combat and worked as a communications 
specialist.  Service treatment records show that on a 
February 1976 medical history report the Veteran indicated 
having had a history of depression or excessive worry.  He 
was charged in a November 1976 court martial with assault and 
battery and aggravated assault.  In a December 1976 statement 
related to his request for a discharge, the Veteran wrote 
that he had been harassed by various people.  At a December 
1976 medical examination, he was diagnosed with insomnia and 
depression.

The post-service VA treatment records show that the Veteran 
was hospitalized in June 1996 due to polysubstance abuse, 
with a concurrent diagnosis of possible psychotic disorder 
secondary to psychostimulant abuse.  There were also 
questions of malingering.  In October 1996 he was 
hospitalized for cocaine dependence, a history of alcohol 
abuse versus dependence, "rule out" stimulant-induced 
psychosis versus malingering, and antisocial traits.  At 
December 1996 VA in-patient treatment the Veteran was 
diagnosed with cocaine/alcohol dependence, psychosis, NOS 
(not otherwise specified) by history, malingering, and 
antisocial personality disorder.  He received in-patient 
psychiatric treatment in January 1997 for chronic paranoid 
schizophrenia and cocaine and alcohol dependence.  He was 
noted to have antisocial personality disorder.  At February 
1997 VA treatment he was diagnosed with psychosis, NOS; 
depression, NOS; cocaine and alcohol dependence; and 
antisocial personality disorder.  He reported hearing voices 
demanding that he harm himself.  He had threatened to kill 
himself unless he was admitted to the hospital.

In December 1997 Veteran wrote that after walking through a 
gas chamber during basic training he began to have mental 
problems, and that his drill sergeant almost shot him.  In 
April 1999 the Veteran was admitted for VA inpatient 
treatment after reporting to the emergency room with 
complaints of depression and suicidal ideation.  It was noted 
at an interview that he showed no signs of depression and 
that his mood was bordering on euphoric.  He reported coming 
to VA because it was a good excuse to do his parole in 
Louisiana.  He was diagnosed with alcohol and cocaine 
dependence and antisocial disorder.  

The Veteran had a VA biopsychosocial assessment in July 2001 
after reporting increased anxiety at a walk-in clinic.  At 
the assessment he indicated hearing voices and hearing people 
talk about him and make faces at him.  He said he had 
recently been in jail due to cocaine possession, and was 
homeless.  His affect was depressed, his mood was anxious, 
and he expressed a lot of frustration.  It was noted that his 
thought process involved delusional ideas, and he was 
paranoid about law enforcement.  The objective was described 
as getting the Veteran involved in a rehabilitation treatment 
program.

The Veteran had December 2001 in-patient after his brother 
found him holding a pistol to his head.  He described 
depression,  hallucinations, suicidal thoughts, and was 
defensive when asked where he had been in the last year.  He 
reported having served in Vietnam.  He was diagnosed with 
PTSD and major depressive disorder with psychotic features.

The Veteran wrote in his May 2002 claim that he felt that his 
second discharge was a reflection of the problems he had in 
training from his first period of service.  His problems 
included lack of concentration, paranoia, and voices talking 
to him during his grenade training.

At June 2002 VA treatment the Veteran claimed to be a Vietnam 
Veteran.  The Board notes that his service personnel records 
do not show that he served in Vietnam or in combat.  He was 
diagnosed with a past diagnosis of malingering based on 
inconsistencies in his military history, a current manic 
episode, "rule out" bipolar disorder with psychotic 
features, a past diagnosis of drug abuse, and antisocial 
personality disorder by history.  It was noted at other June 
2002 treatment that the inconsistencies which the Veteran 
gave in his history could have been to psychosis, and that on 
that day he did not mention being in Vietnam.  Instead, he 
spoke of being in a gas chamber during training and almost 
being shot by his drill sergeant.  At his June 2002 discharge 
the Veteran was diagnosed with a psychotic disorder, NOS; and 
PTSD.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, he had 
inpatient VA treatment in February 2004 at which he 
demonstrated "significant personality disorder" and showed 
little interest in sobriety.  Later in February 2004 he again 
had inpatient treatment at which he was diagnosed with 
schizoaffective disorder, polysubstance abuse, and 
personality disorder.  At an April 2004 VA domiciliary 
screening it was noted that the Veteran did not have five 
days of sobriety, was delusional, and was not stable.  He had 
inpatient treatment for polysubstance dependence from May 
2004 to July 2004.  At May 2004 treatment the Veteran 
reported that while in the Army he had received a head injury 
after running into a tree and that since that time he has 
heard voices and seen shadows.  It was noted that he 
experiences hallucinations, tangentiality, and 
circumstantiality in his thought process.  He was diagnosed 
with polysubstance abuse, schizoaffective disorder, and 
depressive disorder.  At treatment earlier in May 2004 he was 
diagnosed with depressive disorder, NOS.  He was discharged 
in July 2004 for not following the rules of the program.

The Veteran wrote in a June 2004 statement that he had been 
hearing voices since receiving head trauma while running out 
of the gas chamber during Army training.  He indicated that 
his symptoms included confusion, sleepiness, difficulty 
concentrating, isolation at social affairs, bad 
relationships, poor work performance, anxiety, and stress.  
At November 2005 VA treatment he sought psychiatric help due 
to voices he was hearing from his past.  The previous month 
he had been hospitalized for suicidal ideation.

A PTSD screening was negative at January 2006 VA treatment.  
In February 2006 the Veteran attended a PTSD coping skills 
group.  He also attended other group therapy sessions, 
including anger management.  At a February 2006 VA mental 
health assessment he endorsed anger, irritability, a low 
frustration tolerance, and difficulty trusting people.  He 
felt that people were watching him, speaking ill of him, 
trying to get him, and trying to listen in on his 
conversations.  The Veteran also endorsed vague auditory and 
visual hallucinations.  He indicated being traumatized by his 
superior officers while in the military and being traumatized 
going through the gas chamber during training.  The treating 
physician noted that the Veteran did not meet the criteria 
for PTSD.  The physician indicated that he would consider a 
diagnosis of schizoaffective disorder based on the above 
findings, cocaine dependence, substance induced mood 
disorder, and cluster B traits.  The Veteran was asked later 
in the month to leave the program in which he was 
participating, due to his behavior.  He continued to have 
individual treatment.  At June 2006 treatment, his diagnosis 
was schizophrenia. 

The Veteran reported at a September 2006 psychiatric 
consultation that he was suicidal and wanted to be admitted.  
It was noted that he did not experience any thought disorder 
or major mood disorder.  When outpatient therapy was 
recommended, he threatened to kill himself with a razor 
blade.  The treating psychiatrist noted that he had exhibited 
similar behavior before, and that when admitted in the past 
he had refused to cooperate with treatment.  She did not feel 
that the Veteran was psychotic or had disorders other than 
polysubstance dependence and antisocial personality.  She did 
not feel he needed inpatient psychiatry or was mentally ill.  
At November 2006 treatment, the Veteran reported symptoms of 
PTSD.  He was diagnosed with schizoaffective disorder, 
cocaine dependence, substance-induced mood disorder, and 
cluster B features.

In a January 2007 statement the Veteran wrote that after 
running out of the gas chamber during his military training 
he ran into a tree, and that he had been hearing voices since 
then.  He also wrote that he was at the firing range when a 
drill instructor heard a stray shot come from his direction.  
The Veteran did not hear the instructor ask him if he had 
heard the shot, and turned his back.  The drill instructor 
then pointed an M-16 rifle at the Veteran, who urinated on 
himself and fainted.  Since then, the Veteran did not allow 
people to stand behind him, would hear noises at night, and 
could not sleep.

At September 2007 VA treatment the Veteran was noted to be 
showing symptoms of PTSD, and his diagnosis included PTSD, 
chronic.

The Veteran completed a VA PTSD program intake form in March 
2008.  He wrote that he had nightmares which would keep him 
up for days because he would feel as if he was not going to 
live if he went to sleep again, and that he had convulsions 
when he smelled gas, Clorox, or roach spray.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for PTSD, to include to include 
other acquired psychiatric disorders.  Although the treatment 
records submitted since the March 2003 rating decision do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
evidence, because they do not bear directly and substantially 
on the issue at hand.  In this regard, these reports do not, 
nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
Veteran currently has PTSD or another acquired psychiatric 
disorder which is of
in-service origin, on either a direct or a secondary basis.  
Furthermore, when the Veteran was diagnosed with PTSD in 
September 2007 is it not clear that it was in accordance with 
the DSM-IV, as is required for service connection, and the 
evidence shows that the Veteran has been found to not have 
PTSD on several occasions since March 2003.  See 38 C.F.R. 
4.125(a).

We recognize the sincerity of the arguments advanced by the 
Veteran that he has PTSD or other acquired psychiatric 
disorders that are service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson, supra.  
However, PTSD and other acquired psychiatric disorders 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for PTSD, to include other acquired psychiatric 
disorders.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for PTSD, to include other 
acquired psychiatric disorders, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


